Citation Nr: 1009297	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  04-40 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disorder to include arthritis.  

2.  Entitlement to service connection for a left hip disorder 
to include arthritis.  

3.  Entitlement to an increased disability evaluation for the 
Veteran's lumbosacral spine spondylolisthesis and lumbar 
spine degenerative joint disease with muscle strain and 
sciatica, currently evaluated as 40 percent disabling.  

4.  Entitlement to an effective date prior to September 30, 
2002, for the award of service connection for tinea 
versicolor.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's tinea veriscolor.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to 
September 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied service 
connection for a skin disorder, right hip arthritis, and left 
hip arthritis; denied an increased disability evaluation for 
the Veteran's lumbosacral spine spondylolisthesis and lumbar 
spine degenerative joint disease with muscle strain and 
sciatica; and denied a total rating for compensation purposes 
based on individual unemployability.  In November 2007, the 
Board remanded the Veteran's claims to the RO for further 
development and consideration.  

In March 2009, the AMC granted service connection for tinea 
versicolor; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of September 30, 
2002.  In September 2009, the Veteran submitted a notice of 
disagreement (NOD) with the effective date and initial 
evaluation assigned for the award of service connection for 
tinea versicolor.  

The issues of the effective date and initial evaluation for 
the award of service connection for tinea versicolor and a 
total rating for compensation purposes based on individual 
unemployability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  
FINDINGS OF FACT

1.  Service connection is currently in effect for lumbosacral 
spine spondylolisthesis and lumbar spine degenerative joint 
disease with muscle strain and sciatica; tinnitus, tinea 
versicolor, and right fourth metacarpal fracture residuals.  

2.  A chronic right hip disorder was not objectively 
manifested during active service or at any time thereafter.  

3.  A chronic left hip disorder was not objectively 
manifested during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic right hip disorder to include arthritis was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2009).  

2.  A chronic right hip disorder to include arthritis was not 
proximately due to or the result of the Veteran's 
service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2009).  

3.  A chronic left hip disorder to include arthritis was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2009).  

4.  A chronic left hip disorder to include arthritis was not 
proximately due to or the result of the Veteran's 
service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claims of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the Veteran in October 2002 and January 2008 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment 
of an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  The 
October 2002 VCAA notice was issued prior to the February 
2003 rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded multiple 
examinations for compensation purposes.  The examination 
reports are of record.  The Board remanded the Veteran's 
claims to the RO for additional action.  The requested action 
has been completed.  There remains no issue as to the 
substantial completeness of the Veteran's claims.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2009).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for Service connection is currently in 
effect for lumbosacral spine spondylolisthesis and lumbar 
spine degenerative joint disease with muscle strain and 
sciatica; tinnitus, tinea versicolor, and right fourth 
metacarpal fracture residuals.  

The Veteran's service treatment records state that he was 
seen for right hip complaints in January 1979.  A January 
1979 treatment entry relates that the Veteran reported that 
he had fallen five feet down a ladder and landed on his right 
hip.  An impression of a right hip contusion was advanced.  
The remainder of the Veteran's service clinical documentation 
makes no reference to right hip or left hip disabilities or 
other abnormalities.  

At an October 1992 VA examination for compensation purposes, 
the Veteran complained of bilateral hip pain while getting 
off of the examination table.  Contemporaneous X-ray studies 
of the hips revealed no abnormalities.  No chronic hip 
disorder was diagnosed.  

In his September 2002 claim for service connection, the 
Veteran advanced that service connection was warranted for 
right hip and left hip arthritis.  

A December 2002 examination for compensation purposes 
conducted for the VA by C. S. S., M.D., conveys that the 
Veteran complained of severe bilateral hip pain and weakness.  
On examination of the hips, the Veteran exhibited pain on 
motion of the joints.  Contemporaneous X-ray studies of the 
hips revealed no abnormalities.  A chronic hip disorder was 
not diagnosed.  

A December 2003 VA X-ray study of the left hip notes that the 
Veteran complained of left hip pain.  Contemporaneous X-ray 
studies of the hips revealed no abnormalities.  No left hip 
abnormalities were identified.  

A January 2007 VA treatment record states that the Veteran 
complained of chronic left hip pain which radiated into the 
sacrum.  The physician's assistant noted that the Veteran 
suffered from an arthritic disorder which affected both hips.  

A February 2008 written statement from the Veteran conveys 
that he had been clinically found to exhibit "bilateral 
defects of the hips."  

At a January 2009 VA examination for compensation purposes, 
the Veteran complained of bilateral hip pain.  He presented a 
history of a 1981 fall and associated hip contusion.  The 
Veteran denied receiving any medical treatment for a chronic 
hip disorder.  A chronic hip disorder was not diagnosed.  The 
examiner commented that the Veteran's "bilateral hips are 
found to be normal."  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran's service treatment records convey that he fell down 
a ladder and sustained a right hip contusion.  The record 
does not establish that the Veteran sustained any chronic 
residuals of that inservice trauma.  While the January 2007 
VA treatment record notes that the Veteran had arthritis of 
the hips, the Board observes that repeated VA and private 
evaluations conducted before and after that treatment entry 
have failed to identify chronic right hip and left hip 
disabilities.  Indeed, the report of the January 2009 VA 
examination for compensation purposes relates that the 
examining physician specifically concluded that the Veteran 
exhibited no chronic hip abnormalities.  

The Veteran asserts that he experiences chronic bilateral hip 
pain and therefore has chronic right hip and left hip 
disabilities.  Lay assertions may serve to support a claim 
for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran is competent to state that he experiences chronic 
bilateral hip pain which he attributes to chronic right hip 
and left hip disabilities.  However, the Board finds that the 
multiple X-ray studies and physicians' statements of record 
conveying that the Veteran does not exhibit chronic right hip 
and left hip disorders on repeated physical and radiological 
examination to be of greater probative value than the 
Veteran's lay statements given that they are grounded upon 
contemporaneous electrodiagnostic studies and the medical 
professionals' relevant education.  Therefore, the Board 
concludes that service connection for both a chronic right 
hip disorder and a chronic left hip disorder to include 
arthritis is not warranted.  


ORDER

Service connection for a chronic right hip disorder to 
include arthritis is denied.  

Service connection for a chronic left hip disorder to include 
arthritis is denied.  


REMAND

In reviewing the record, the Board observes that a May 1995 
Board decision determined that the Veteran had not submitted 
a well-grounded claim of entitlement to service connection 
for lumbar spine intervertebral disc degeneration 
(degenerative disc disease) and dismissed the claim.  The 
Veteran has advanced contentions which can be reasonably 
construed as an application to reopen his claim of 
entitlement to service connection for lumbar spine 
intervertebral disc degeneration.  It appears that the RO has 
not had an opportunity to act upon the application.  The 
Board finds that the issue of whether new and material 
evidence has been received to reopen the Veteran's claim of 
entitlement to service connection for lumbar spine 
intervertebral disc degeneration is inextricably intertwined 
with the certified issue of an increased evaluation for the 
Veteran's lumbosacral spine disabilities.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

The Veteran has submitted a timely NOD with the effective 
date and initial evaluation assigned for the award of service 
connection for tinea versicolor.  The Court has directed that 
where a veteran has submitted a timely NOD with an adverse 
decision and the RO has not subsequently issued a statement 
of the case (SOC) addressing the issue, the Board should 
remand the issue to the RO for issuance of a SOC.  Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether new 
and material evidence has been received 
to reopen the Veteran's claim of 
entitlement to service connection for 
lumbar spine intervertebral disc 
degeneration.  The Veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is both a NOD and a 
substantive appeal as to that issue.  

2.  Issue a SOC to the Veteran and his 
accredited representative which addresses 
the issues of the Veteran's entitlement 
to both an effective date prior to 
September 30, 2002, for the award of 
service connection and an initial 
evaluation in excess of 10 percent for 
his tinea versicolor.  The Veteran and 
his accredited representative should be 
given the appropriate opportunity to 
respond to the SOC.  

3.  Then readjudicate the Veteran's 
entitlement to an increased evaluation 
for his lumbosacral spine 
spondylolisthesis and lumbar spine 
degenerative joint disease with muscle 
strain and sciatica.  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


